DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


2.		Claims 1 - 20 are rejected on the ground of nonstatutory double patenting over claims 1 - 17 of U. S. Patent No. 10,880,696 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
Claims 1 - 20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 17 of U.S. Patent No. In re KARLSON (CCPA) 136 USPQ 184 (1963).
		More specifically, the claims 1 - 20 of the present application is the same elements, same function, and same result as claims 1 - 17 of the U.S. Patent (10,880,696), especially, the independent claims 1, 11, and 19 of the present application is the same invention as the independent claim 1 and dependent claims 10 and 11 of the U.S. Patent (10,880,696).  

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows, and the difference of the limitations are wordings differently.













	For example;

Instant Application
U.S Patent 10,880,696         
1. A method of operating a terminal participating in a group call established based on a Mission Critical Push to Talk (MCPTT) service, wherein the terminal comprises a baseband processor and an application processor, the method comprising:
receiving, by the baseband processor, an MCPTT off-network protocol (MONP) message;
determining, by the baseband processor, that the received MONP message is a first group call announcement message;
determining, by the baseband processor, whether to transmit the MONP message to the application processor, based on information in the first group call announcement message; and
performing, by at least one of the baseband processor and the application processor, operations related to the MCPTT service, based on a result of the determining.

1.  A method of operating a terminal participating in a group call established based on a Mission Critical Push to Talk (MCPTT) service, wherein the terminal comprises a baseband processor and an application processor, the method comprising:
receiving, by the baseband processor, an MCPTT service-related message, wherein the MCPTT service-related message comprises a floor control message;
determining, by the baseband processor, whether to transmit the MCPTT service-related message to the application processor, based on a type of the floor control message and an operation state of the application processor; and
performing, by at least one of the baseband processor and the application processor, operations related to the MCPTT service, based on a result of the determining.
10. The method of claim 1, wherein the MCPTT service-related message further comprises an MONP message, and wherein the determining of whether to transmit the MCPTT service-related message to the application processor is further based on whether the MONP message is a group call announcement message. 
11. The method of claim 10 further comprising determining, by the baseband processor, when the MONP message is a first group call announcement message, whether to transmit the MONP message to the application processor based on whether a second group call announcement message is stored in advance in a memory of the terminal. 






The additional limitation is not affecting the scope of the present invention. In addition, even though the claim of present application omitted or rearrangement of the claim structure (simply rearranged and restructured the claim elements using same or similar words), the limitation of independent claim 1 and dependent claims 10 and 11 of the U.S. Patent (10,880,696) is encompassed the claimed invention of the independent claims 1, 11, and 19 of the present application. 
Therefore, the function and results of the claim invention of present application are same as the claim invention of the U.S. Patent (10,880,696).  

The dependent claim 3 of the present application are same function and same result as claims 12 and 13 of the U.S. Patent (10,880,696).
The dependent claim 4 of the present application are same function and same result as claim 12 of the U.S. Patent (10,880,696).
The dependent claim 5 of the present application are same function and same result as claim 13 of the U.S. Patent (10,880,696).
The dependent claim 6 of the present application are same function and same result as claim 13 of the U.S. Patent (10,880,696).
The dependent claim 7 of the present application are same function and same result as claims 9 and 10 of the U.S. Patent (10,880,696).
The dependent claim 8 of the present application are same function and same result as claims 5 and 6 of the U.S. Patent (10,880,696).
The dependent claim 9 of the present application are same function and same result as claims 7 and 12 of the U.S. Patent (10,880,696).
The dependent claim 10 of the present application are same function and same result as claim 13 of the U.S. Patent (10,880,696).
The dependent claim 12 of the present application are same function and same result as claims 12 and 13 of the U.S. Patent (10,880,696).
The dependent claim 13 of the present application are same function and same result as claim 11 of the U.S. Patent (10,880,696).

The dependent claim 15 of the present application are same function and same result as claim 13 of the U.S. Patent (10,880,696).
The dependent claim 16 of the present application are same function and same result as claims 12 and 13 of the U.S. Patent (10,880,696).
The dependent claim 17 of the present application are same function and same result as claims 5 and 6 of the U.S. Patent (10,880,696).
The dependent claim 18 of the present application are same function and same result as claim 13 of the U.S. Patent (10,880,696).
The dependent claim 20 of the present application are same function and same result as claim 13 of the U.S. Patent (10,880,696).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BAEK et al. (US 2016/0381720) discloses Method and Apparatus for Generating Packet Data Network Connection of User Equipment.
NAKAMURA et al. (US 2017/0245123) discloses Method and Terminal for Providing MCPTT Seavice.
GHOLMIEH et al. (US 2018/0103364) discloses Access for Group Call Services Through a Broadcast Channel.

Glass et al. (US 2005/0239487) discloses Push-to-Talk Mobile Communication Terminals.

Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

J.L
December 4, 2021

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2647